                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DIVISION
                                 No. 5:18-CT-3197-D


QUINCY JACKSON,                           )
                                          )
                              Plaintiff,  )
                                          )
                 v.                       )                         ORDER
                                          )
C. JOHNSON, et al.,                       )
                                          )
                              Defendants. )


        On May 17, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended that the court allow Jackson to proceed with his Eighth Amendment

claim that he was denied potable water for almost a year, but dismiss his remaining claims [D.E. 8].

Jackson did not object to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. 8].
      In sum, the court ADOPTS the conclusions in the M&R [D.E. 8]. Plaintiffmay proceed with

his Eighth Amendment claim that he was denied potable water. The court DISMISSES all other

claims. The court further ORDERS as follows:

1.    The clerk shall continue management of the action pursuant to Standing Order l 4-S0-02.

2.    If service against any defendant pursuant to the standing order fails, the court DIRECTS the

      United States Marshal Service to make service pursuant to 28 U.S.C. § 1915(d).

       SO ORDERED. This       t8 day of September 2019.




                                               2
